Exhibit 2.1 Execution Copy ARRANGEMENT AGREEMENT among EARTHSTONE ENERGY, INC.,1058286 B.C. LTD. – and – LYNDEN ENERGY CORP. DECEMBER 16, 2015 TABLE OF CONTENTS Page Article1 INTERPRETATION 2 Definitions 2 Currency 16 Interpretation Not Affected by Headings, etc. 17 Number, Gender and Persons 17 Date for any Action 17 Statutory References 17 Invalidity of Provisions 17 Accounting Matters 17 Knowledge 17 Meaning of “Ordinary and Regular Course of Business” 18 Schedules 18 Article2 THE ARRANGEMENT 18 The Arrangement and Interim Order 18 Plan of Arrangement 19 Joint Circular and Lynden Meeting 19 Final Order 21 Court Proceedings 22 Effective Date and Closing 22 U.S. Tax Matters 22 U.S. Securities Law Matters 23 Lynden Options 24 Payment of Consideration 25 Withholding Taxes 25 Preparation of Filings 25 Announcement and Shareholder Communications 25 Article3 REPRESENTATIONS AND WARRANTIES 26 Representations and Warranties of Lynden 26 Representations and Warranties of Earthstone and Earthstone Acquisition 40 Lynden Disclosure Letter 56 Earthstone Disclosure Letter 56 Survival of Representations and Warranties. 56 Article4 COVENANTS 56 Mutual Covenants 56 Covenants Relating to Regulatory Approval 58 Covenants of Earthstone and Earthstone Acquisition 58 Covenants of Lynden 60 No Solicitation by Lynden; Etc. 62 Resignation and Mutual Releases 64 Privacy Matters 64 Control of the Other Party’s Business 66 ‑ ii ‑ Earthstone Common Stock 66 Article5 CONDITIONS PRECEDENT 67 Mutual Conditions Precedent 67 Additional Conditions Precedent to the Obligations of Lynden 68 Additional Conditions Precedent to the Obligations of Earthstone 69 Notice and Cure Provisions 70 Satisfaction of Conditions 70 Frustration of Conditions 71 Article6 TERMINATION OF AGREEMENT 71 Termination by Earthstone or Lynden 71 Effect of Termination 72 Fees and Expenses 72 Article7 INDEMNIFICATION 74 Indemnification 74 Article8 GENERAL 75 Notice 75 Fees and Expenses 77 Successors and Assigns 77 Time of Essence 77 Public Announcements 77 Governing Law 77 Entire Agreement 77 Further Assurances 78 Amendment or Waiver 78 Counterparts 79 Enforcement of Agreement 79 SCHEDULEA – Plan of Arrangement SCHEDULEB – Form of Arrangement Resolution ScheduleC – Resignation and Mutual Release ScheduleD – Key Regulatory Approvals ScheduleE – Form of Support Agreement ARRANGEMENT AGREEMENT
